Title: To James Madison from James Monroe, 23 September 1812
From: Monroe, James
To: Madison, James


Dear sir
Albemarle Sepr 23. [1812]
I have just received yours of the 21st. Smiths pretention is entirely unfounded. A major genl. in the militia takes rank of a Brigr. in the regular service, whether within or without the UStates, indeed the circumstance of being within or without our limits, can make no difference. The relation between the troops, and the officers commanding them is the same, in each case. I will write him on the subject, and after giving my own opinion, refer him to genl Dearborn. The claim to a brevet is equally unreasonable. The other Brigs, especially of the old army, would have just cause of complaint if he was preferr’d above them.
I found Mrs Monroe much indisposed on my arrival, with a bilious complaint. She is better, and I hope will be able to set out, on our return, to Washington early next week.
Altho a state of inactivity at Niagara, and below it, is to be regretted, if imposed by necessity, it is much better than a repulse. I think a repulse at either place at this time would produce a very bad effect. A false step would be much worse than none. The cause of the latter might be explaind, and the nation not feel itself dishonor’d by it; but it would be otherwise in the other case.
The affair of Hull has not injurd the govt. in this quarter. It tends rather to make the opposition more odious, by the simpathy which it excites for the sufferers to the westward, and the mortification which most feel at the stain it has fixed on our national character. I am told that the sentiment is of general impression that untill we efface this stain, no terms ought to be accepted from G Britain. Respectfully & sincerely yours
Jas Monroe
